Citation Nr: 1341311	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-42 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for chronic posttraumatic stress disorder (PTSD) with depressive disorder, rated as 50 percent disabling prior to May 17, 2010 and beginning on July 1, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from June 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted service connection for PTSD with depressive disorder and assigned an initial 50 percent rating.

As the Veteran disagreed with an initial rating assigned following the award of service connection for PTSD, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In September 2010, the RO assigned a temporary total rating based upon a hospitalization over 21 days under 38 C.F.R. § 4.29 (2013) due to the Veteran's service-connected PTSD for the period between May 17, 2010 and July 1, 2010.

In September 2011, the Veteran testified before the undersigned at a hearing (Central Office) in Washington, D.C.  A hearing transcript has been associated with the claims file.  The record was held open for an additional 60 days to allow for the submission of additional evidence.
 
Subsequent the issuance of the September 2010 statement of the case, the Veteran submitted additional evidence in support of his claim.  The Veteran's representative waived of RO consideration of this evidence in September 2011.  See 38 C.F.R.       § 20.1304(c) (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the claim on appeal.

The issue of entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD, was raised by the Veteran during his September 2011 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

With respect to the issue on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  

The Board notes that the Veteran was last afforded a VA examination in April 2010 in order to determine the current nature and severity of his PTSD.  However, in June 2010, the Veteran received in-patient psychiatric treatment.  Additionally, during his September 2011 hearing, the Veteran described worsening symptoms, including obsessional rituals and panic attacks.  As worsening symptomatology has been described since the last VA examination, and he has received in-patient treatment since that examination, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  On remand, such records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Outpatient Clinic (OPC) in Viera to include those dated from August 2010 to the present.  All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records.

2.  After completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  All indicated tests and studies should be undertaken to identify the degree of social and occupational impairment attributable to his mood disorder.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify the nature and severity of all psychiatric symptoms found to be present, to include the impact such has on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in April 2010, the Veteran's September 2011 hearing, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.  The examiner should detail the Veteran's symptoms of sleep impairment (if any) and discuss whether such symptoms were attributable to his service-connected PTSD or a separate sleep disorder.

Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  The examiner should also describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.

All opinions expressed should be accompanied by supporting rationale.

3.  If any benefit sought on appeal remains denied, the Veteran and her representative must be furnished with an appropriate supplemental statement of the case includes clear reasons and bases for all determinations, reflects review of all pertinent evidence of record and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



